OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

              OFFICIAL       BUSIN.·E·S~.~~.- ~;.·>_·~ ~,
                                           .
              STATE OF TEXAS ,,<Y.:~"''"~'\·;:,<   •    . .                                               :® u.s~.~)>)PI;EYsowes
                                                                                                          •
                                                                                                          :
                                                                                                             ((([.~ ~.c=:::?
              PENALTV FOR /"'~·~ ~:~~.u:;~"~~ . :.                                                         .   ~ ==                         s
                             '-'>,,'>'· ~;'~<;<f'
              PRIVATE USE :.~<;;·,~      UJ :i;   .•,• · "
                                                     • · "                                                     02 H'1
                                                                                                                                   "J. (/
                                                                                                               ZIP 7 870 1 ~ ((lj(O)(O)
                                                                                                                                        °
                   .            ,~· . £ '{:·fU::"'··~· . :            .                                        0001401623AUG 06. 2015
7/29/2015                       ~·,·: ·~·'" ti,.,
                                    ). \,   •t<   .,..L.:<..•:
                                                               a,~-;
                                                         .<._.,.>' :.~-lJ:r,s.)
                                                                                      ·
                                                                                  ~'>YM~       ~'   ;!-                                 •


HYMAN, DUSTIN JAMES Tr:.::€t;N~,.~t0~0130.fA                               WR-82,759-"01 ,.
This is to advise that the Courf'l;las'cleni~d witho'tlt written order the application for
writ of habeas c f s n the findlhg~{.?,rftf£~Jfi1Pc'ourt without a hearing.



              ~
                                           ·· ·······                   Abel Acosta, Clerk
                                                          .                                .




       ~               ~,b
          .                       DUSTIN JAMES HYMAN
                                  GOREE UNIT- TDC # 1409696 ·
                  .   ~~
                  ~                                                                                                      IJ TF
              ·~~                                                                                                                   1
                                                                                                                                    I
                                                                                                                                    I